PER CURIAM.
Writ Granted. The pleadings do not express or imply that plaintiff was intentionally injured by anyone. The court of appeal opinion and the plaintiff’s brief in this record point to nothing in the depositions on file from which a reasonable trier of fact could infer that the plaintiff’s injuries resulted from an intentional tort or to show that there is a genuine issue as to a material fact related to the issue decided by the summary judgment. Accordingly, it appears that the trial court was correct in granting the summary judgment. However, because we do not have the entire record before us, the court of appeal, 424 So.2d 514, judgment is vacated and the case is remanded to that court for it to either affirm the summary judgment or supplement its opinion with specific reasons showing that there is warrant in the record and a basis in law for reversing the summary judgment.